UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2165


In re: ADONIS GARTH WILSON,

                    Petitioner.



On Petition for Writ of Mandamus. (1:06-cr-00048-NCT-1; 1:07-cv-00700-NCT-WWD)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adonis Garth Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adonis Garth Wilson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court. Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition.         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2